Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groups A (claims 1-5 and 11-18) in the reply filed on 6/28/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recite, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5 and 18 recite that the processing device controls one or more “aspects of the desalter” based on the measured TOC’s. The specification is silent on what aspects of the desalter are meant to be changed and merely states said phrase. As such, one skilled in the art would not know what aspects of the desalter are meant to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998).
Regarding claims 1 and 11, Polizzotti teaches a method for treating water from a hydrocarbon process, the process comprising using a sensor/analyzer (115) to measure the total organic carbon (TOCs) in a sample of the water, providing the measured TOCs to a processing device (92), determining a treatment protocol based on the TOCs, and treating the water, based upon the treatment protocol, by controlling a feed control unit (90) (Fig. 4 and [0037]-[0044]).
Polizzotti fails to teach the hydrocarbon process water being from a desalter. Metcalfe teaches that in treating water from a hydrocarbon process, a desalter is used to separate various contaminants from the oil. Further, the desalter performance is monitored and optimized according to a variety of factors, such as organic content (similar to TOCs), inorganic content, concentrations of contaminants, temperature and pressure ([0028]-[0030]). Similarly, Polizzotti teaches treating a stream having similar 
Regarding claims 2 and 15, Polizzotti teaches that the chemicals added would include coagulants and flocculants ([0042]).
Regarding claims 3 and 16, Polizzotti teaches that the TOC’s can be measured in multiple points and the chemical addition occurs either before or after the point where the TOCs are measured (Fig. 4).
Regarding claims 4 and 17, it is submitted that a flotation separator (30) uses gas and gravity in order to separate the solids and liquid. Fig. 4 shows the measuring point being after the flotation separator, which would be the outlet of the separator. 
Regarding claims 5 and 18, while it is unclear how the desalter can be controlled modified, Metcalfe teaches that operational parameters of the desalter, such as chemical addition rate, can be modified according to the properties of the fluid being treated, which includes organic content ([0029]). As Polizzotti teaches optimizing chemical addition based on organic content (TOCs), one skilled in the art would have found it obvious to optimize the desalter chemical addition based on the measured organic content/TOCs in order to reduce chemical waste while ensuring proper operation. 
Regarding claims 12-13, Polizzotti fails to explicitly teach the processing device being integral or separate from the TOC analyzer. However, making two elements separate or integral would have been an obvious matter to one skilled in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder 
Regarding claim 14, Polizzotti teaches that the chemical addition is a controller and a programmable logic controller being a specific example of a controller used in the invention ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777